Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation " the EMIB " in around the end of its body. Since there are plurality of EMIB recites first. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-14,19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McElheny et al, US 20180176006 A1.
Pertaining to claim1, McElheny teaches ( see figs 8 ) an electronic package, comprising:
a package substrate[832];
an interposer [804] on the package substrate[832];
a first die cube[808] and a second die cube [another 808] on the interposer[804], wherein the interposer includes conductive traces [810] see metal traces inside interposer[804] for electrically coupling the first die cube[808] to the second die cube[ another 808];
a die[AUX chip and 809] on the package substrate[832] ; and
an embedded multi-die interconnect bridge (EMIB) [828] in the package substrate[832], wherein the EMIB electrically couples the interposer to the die.

Pertaining to claim3, McElheny teaches ( see figs 8 ) The electronic package of claim 1, wherein the first die cube and the second die cube each comprise an IC base die and a plurality of memory dies stacked over the IC base die ( see para 0073-0076).
Pertaining to claim5, McElheny teaches ( see figs 8 ) the electronic package of claim 1, further comprising:
first interconnects[820] coupling the first die cube and the second die cube  to the interposer[804], wherein the first interconnects have a first pitch;
second interconnects[824] coupling the interposer to the EMIB [826] and the die [AUX Chip and 809] to the EMIB, wherein the second interconnects[824] have a second pitch that is larger than the first pitch; and
third interconnects[822] coupling the interposer to the package substrate[832], wherein the third interconnects [822]have a third pitch that is larger than the first pitch,
wherein the first, second, and third interconnects comprise solder interconnects or copper-to-copper interconnects.
Pertaining to claim 6, McElheny teaches ( see figs 8 ) The electronic package of claim 1, wherein the interposer[804] comprises silicon ( see para 0076).
Pertaining to claim7, McElheny teaches ( see figs 8 ) The electronic package of claim 1, wherein the interposer is a passive interposer ( see 0010,0025) .
Pertaining to claim 8, McElheny teaches ( see figs 8 ) The electronic package of claim 1, wherein the interposer is an active interposer ( see para 0008).

Pertaining to claim 10, McElheny teaches ( see figs 8 ) The electronic package of claim 1, wherein the die is a transceiver, a high bandwidth memory (HBM), or any other stack of memory architectures ( see para 0053).
Pertaining to claim11, McElheny teaches ( see figs 8 ) An electronic package, comprising:
a package substrate[832];
a first embedded multi-die interconnect bridge (EMIB)[826] in the package substrate[832];
a first interposer[804] over the package substrate;
a first plurality of die cubes[808] on the first interposer; and
a first die [AUX Chip and 809] on the package substrate[826], wherein the first die is electrically coupled to the first interposer[804] by the first EMIB[828].
Pertaining to claim12, McElheny teaches ( see figs1 and 8 ) The electronic package of claim 11, wherein the first plurality of die cubes comprises a 2x2 array of die cubes ( see 2x2  programmable logic dies from fig1).
Pertaining to claim13, McElheny teaches ( see figs 8 ) the electronic package of claim 11, wherein the first plurality of die cubes[808]
comprises an MXN array of die cubes, wherein M is 1 or more, and wherein N is 1 or more.

Pertaining to claim 19, McElheny teaches ( see figs 8 ) The electronic package of claim 11, wherein the first die is a high bandwidth memory, an in-package memory die, or a transceiver ( see para 0053).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McElheny et al, US 20180176006 A1 in view of Ng et al, US 20150311185 A1.
Pertaining to claim 4 and 20, McElheny teaches  the electronic package of claim 3 and 11, but is silent about  wherein the plurality of memory dies have a footprint that is larger than a footprint of the IC base die or wherein the die cubes in the first plurality of die cubes each comprise an IC base die and a plurality of stacked memory dies over the IC base die.
However, in the same field of endeavor, Ng teaches ( see fig4)  wherein the plurality of memory dies [406] have a footprint that is larger than a footprint of the IC base die[103] or wherein the die cubes in the first plurality of die cubes each comprise an IC base die[106] and a plurality of stacked memory[406] dies over the IC base die[103]. In view of Ng, it would have been obvious to have this stack package configuration for an improved packaging structure .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McElheny et al, US 20180176006 A1 in view of Wu et al, US 20130214432 A1.
Pertaining to claim 22, McElheny teaches  the electronic package of claim 11, and teaches the interposer being active but was silent  wherein the interposer is a passive silicon interposer as both alternative is taught in para 0028 of the instant application.
 However, in the same field of endeavor, Wu teaches( see para 0029) that the interposer could either be active or passive depending on the purpose of the configuration needed.in view of Wu, it would have been obvious to one of ordinary skill in the art  to choose a passive interposer  if the necessity was warranted in the invention of  McElheny as it is known in the art.
Allowable Subject Matter
Claim15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819